Per Curiam:

In this disciplinary matter respondent was charged with several acts of professional misconduct. The acts complained of involved the financing of illegal drug purchases made by a third party.
The Panel and the Executive Committee of the Board of Grievances and Discipline both found respondent guilty of misconduct but disagreed as to the sanction to be imposed. The Panel recommended disbarment while the full Board recommended an indefinite suspension.
The evidence fully sustains the findings of misconduct made by both the Panel and the full Board below and we conclude respondent’s misconduct warrants an imposition of indefinite suspension. Accordingly, we order that respondent, Hal Michael Kaylor, be indefinitely suspended from the practice of law in this State and that he within five days surrender *41his certificate of admission to practice to the Clerk of this Court.
Littlejohn and Ness, JJ., concur and dissent.